JON O. NEWMAN, Circuit Judge,
concurring:
I concur in Judge Pratt’s comprehensive opinion, but write separately to express a caution concerning expert opinion offered to establish that ambiguous conduct constitutes criminal activity. My concern is prompted by the “Flash Inn Incident,” which comprises three of the predicate acts the jury was permitted to rely upon in finding Myers guilty of a “continuing criminal enterprise” offense, 21 U.S.C. § 848 (1982). A telephone call was made from Myers’ home at 9:34 p.m. on January 14, 1983, to arrange a meeting with a man at the Flash Inn. Shortly thereafter Myers and another man drove to the inn and waited. Within a half hour, another car arrived with two men; the driver of the second car spoke with the occupants of Myers’ car. All four then entered the inn. Myers’ companion entered with a light-colored handbag and exited two minutes later with a dark-colored handbag, which he placed in the trunk of the second car. Myers left two minutes later in his car. Detective Magaletti was permitted to testify that in his opinion a sale of drugs had occurred. The episode raises two distinct issues: (1) whether the expert testimony was admissible and (2) whether the evidence was sufficient to show the commission of predicate offenses.
1. Until this Court’s decision last year in United States v. Carson, 702 F.2d 351 (2d Cir.), cert, denied, — U.S. —, 103 S.Ct. 2456, 77 L.Ed.2d 1335 (1983), I would have had serious doubts whether an expert could give an opinion that an observed set of circumstances constituted commission of a crime. The test for admissibility is whether the witness’s “specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue.” Fed.R.Evid. 702. I do not doubt that an experienced narcotics agent has the requisite knowledge to assist a jury by explaining “the clandestine manner in which drugs are bought and sold,” United States v. Carson, supra, 702 F.2d at 369. But I question whether an expert’s opinion that the events he observes constitute a drug transaction provides very much, if any, assistance to a jury, beyond whatever inference is available to be drawn by the jury from all the evidence. Not too long ago we characterized as “highly unusual” an expert’s opinion that observed events showed a defendant to be a “controller” of a gambling operation. United States v. Sette, 334 F.2d 267, 269 (2d Cir.1964).
Even if admissible under Rule 702, opinion testimony is still subject to exclusion under Rule 403 “if its probative value is substantially outweighed by the danger of unfair prejudice.” Whatever slight probative value arises from a narcotics expert’s personal opinion that an observed transac*766tion involved a sale of drugs must be carefully weighed against the distinct risk of prejudice. The “aura of special reliability and trustworthiness” surrounding expert testimony, which ought to caution its use, United States v. Fosher, 590 F.2d 381, 383 (1st Cir.1979); United States v. Amaral, 488 F.2d 1148, 1152 (9th Cir.1973), especially when offered by the prosecution in criminal eases, United States v. Green, 548 F.2d 1261, 1268 (6th Cir.1977), poses a special risk in a case of this sort. That risk arises because the jury may infer that the agent’s opinion about the criminal nature of the defendant’s activity is based on knowledge of the defendant beyond the evidence at trial. The risk is increased when the opinion is given by “the very officers who were in charge of the investigation,” United States v. Sette, supra, 334 F.2d at 269.
I recognize, however, that in United States v. Carson, supra, we upheld the admission of expert opinion under circumstances very similar to those in this case. Other circuits have also permitted an expert to give his opinion that a defendant’s ambiguous conduct is criminal. United States v. Fleishman, 684 F.2d 1329, 1335— 36 (9th Cir.) (defendant’s role as “lookout” in drug transaction), cert, denied, 459 U.S. 1044, 103 S.Ct. 464, 74 L.Ed.2d 614 (1982); United States v. Scavo, 593 F.2d 837, 840, 843-44 (8th Cir.1979) (defendant’s role in gambling operation); United States v. Masson, 582 F.2d 961, 963-64 (5th Cir.1978) (same). In light of Carson and these other rulings, I cannot say it was error to admit the testimony of Detective Magaletti that Myers was selling narcotics at the Flash Inn on January 14. But the very breadth of the discretion accorded trial judges in admitting such an opinion under Rules 702 and 403 should cause them to give the matter more, rather than less, scrutiny. A trial judge should not routinely admit opinions of the sort at issue here and should weigh carefully the risk of prejudice.
2. Even though it was not error to admit Magaletti’s opinion - that Myers was selling drugs at the Flash Inn on January 14, the question remains whether the evidence concerning that episode sufficed to permit the jury to find beyond a reasonable doubt that a narcotics violation had occurred on that occasion. The hazard of permitting the opinion in evidence ought to make courts cautious in assessing the sufficiency of a case based heavily on such an opinion. If the observed actions of a defendant do not establish a prima facie case, I do not believe that an expert’s opinion that his actions are criminal may carry the prosecution’s proof above the requisite line. It is one thing to permit a jury to weigh that opinion in considering an otherwise adequate case; it is quite another matter to let that opinion salvage an insufficient case. In United States v. Sette, supra, we rejected the sufficiency of the prosecution’s case that rested primarily on an expert’s opinion that observed conduct was criminal. “We are cited to no case, and have found none, that remotely justifies this highly unusual method of establishing a prima facie case in a criminal prosecution of this type.” Id. at 269. In United States v. Carson, supra, and the other cases allowing an expert to give an opinion concerning criminal conduct, the evidence, apart from the expert opinion, provided the jury with a substantial basis for finding guilt beyond a reasonable doubt.
If Freddie Myers had been on trial charged with the substantive offenses of possessing and distributing narcotics at the Flash Inn on January 14 and the evidence against him had consisted solely of the observable events of that evening, I would not consider the evidence sufficient to support a conviction on such charges. See United States v. Suarez, 487 F.2d 236, 238-40 (5th Cir.1973) (suspicious contact with known narcotics dealer insufficient to support narcotics conviction), cert, denied, 415 U.S. 981, 94 S.Ct. 1572, 39 L.Ed.2d 878 (1974); cf. United States v. Ceballos, 654 F.2d 177, 184-86 (2d Cir.1981) (suspicious contact with known narcotics dealer insufficient even to establish probable cause to *767arrest). However, in determining whether Myers was dealing in drugs that evening, the jury was not limited to the evidence of the wiretapped phone call from his home and the ambiguous events observed at the scene. Strongly reinforcing the inference of a drug transaction was all of the evidence in the ease, including the evidence tying Myers to a heroin cutting mill and his vast amounts of cash. When a person already implicated by such evidence participates in a clandestine exchange of handbags, a jury may infer that he was exchanging drugs for money.
For these reasons I agree that the Flash Inn evidence supports Myers’ conviction on the criminal enterprise count,1 and therefore concur in Judge Pratt’s opinion.